Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/02/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein which are crossed out have not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “load providing element” in claims 36-38, 40, and 42-53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Claim 39:” said load providing element is a frictional element, an elastic element, a weight based element or an electrical machine based element.”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the electrical load" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --an--.
Claim 42 recites the limitation "the vertical" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.
Claim 43 recites the limitation "the vertical offset" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.
Claim 44 recites the limitation "the horizontal offset" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.
Claim 45 recites the limitation "the horizontal" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-40, 42, 45-47, 52, and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raley (US 5354249).
Regarding Claim 36, Raley teaches a twisting action functional fitness element comprising:           a. a stiff elongated element 12 comprising                    i. a first end 24,                     ii. a second end 26,                    iii. a first gripping element 14  arranged between the first and second ends, where said first gripping element is offset from an axis 34 which passes through the first and second ends such that a user applying force to the gripping element in a direction perpendicular to said axis can apply a moment to the elongated element about said axis (Refer to Col 2 Lines 62-65:” Referring now to the drawings, FIGS. 1 and 2 illustrate an exercise apparatus 10 with its crank shaft 12. Exercise apparatus 10 is used by grasping handles 14 and 16 and manually rotating crank shaft 12. This rotation can be achieved by using either the hands or the feet to rotate crank shaft 12”), and          b. a load providing element 35 arranged to provide resistance to pivotal motion of the stiff elongated element 12,            c. characterized in that wherein said elongated element is designed to be pivotably connected to a support element 18 at the first end via a first connection 29 and to be pivotably connected to a support element 20 at the second end via a second connection 29 (Refer to Col 3 Lines 19-22:” To insure that crank shaft ends 24 and 26 remain within holes 28 during exercise, ends 24 and 26 are fitted with respective retaining caps 29, whose outer diameter is greater than the diameter of holes 28.”).
Regarding Claim 37, Raley continues to teach wherein said gripping element 14 is an elongated section which is parallel to the axis 34 passing through the first 24 and second ends 26 (Refer to Fig. 1).
Regarding Claim 38, Raley continues to teach wherein said fitness element further comprises a second gripping element 16 which is offset both from the axis 34 passing through the first and second ends and from the first gripping element 14 (Refer to Fig. 1).
Regarding Claim 39, Raley continues to teach wherein said load providing element is a frictional element, an elastic element, a weight based element 35 or an electrical machine based element (Refer to Abstract:” The weights change the resistance of the crank shaft to turning, and hence, the effort which the user must exert.”).
Regarding Claim 40, Raley continues to teach wherein the resistance to pivotable motion provided by the load providing element 35 is adjustable (Refer to Abstract:” The weights change the resistance of the crank shaft to turning, and hence, the effort which the user must exert.”, the Office takes the position that the adjustment is the addition or removal of a desired amount of weights to change the resistance).
Regarding Claim 42, Raley continues to teach wherein the axis passing through the first and second end is arranged at an angle of less than 15degrees to the vertical (The Office takes the position that when the device is placed down for storage and/or transport such vertical axis 34 angle is 0 degrees to the vertical as depicted by annotated Fig. 1 below).
    PNG
    media_image1.png
    451
    558
    media_image1.png
    Greyscale

Regarding Claim 45, Raley continues to teach wherein the axis passing through the first and second ends is arranged at an angle of less than 15 degrees to the horizontal (Refer to Fig. 1 to depict that the axis 34 is 0 degrees from the horizontal as depicted in annotated Fig. 1 below).
    PNG
    media_image2.png
    558
    453
    media_image2.png
    Greyscale

Regarding Claim 46, Raley continues to teach wherein the axis passing through the first and second end is arranged at an angle of less than 10degrees to the vertical (The Office takes the position that when the device is placed down for storage and/or transport such vertical axis 34 angle is 0 degrees to the vertical as depicted by annotated Fig. 1 below).
    PNG
    media_image1.png
    451
    558
    media_image1.png
    Greyscale

Regarding Claim 47, Raley continues to teach wherein the axis passing through the first and second end is arranged at an angle of less than 5 degrees to the vertical (The Office takes the position that when the device is placed down for storage and/or transport such vertical axis 34 angle is 0 degrees to the vertical as depicted by annotated Fig. 1 above).
Regarding Claim 52, Raley continues to teach wherein the axis passing through the first and second end is arranged at an angle of less than 10 degrees to the horizontal (The Office takes the position that when the device is placed down for storage and/or transport such vertical axis 34 angle is 0 degrees to the vertical as depicted by annotated Fig. 1 below).
    PNG
    media_image2.png
    558
    453
    media_image2.png
    Greyscale

Regarding Claim 53, Raley continues to teach wherein the axis passing through the first and second end is arranged at an angle of less than 5 degrees to the horizontal (The Office takes the position that when the device is placed down for storage and/or transport such vertical axis 34 angle is 0 degrees to the vertical as depicted by annotated Fig. 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 44, 50, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raley (US 5354249).
Regarding Claim 44, Raley teaches the claimed invention as noted above (Refer to Claim 42) wherein the horizontal offset between the first grip element 14 and the axis 34 has a distance (Refer to annotated Fig. 1 below)
    PNG
    media_image3.png
    468
    558
    media_image3.png
    Greyscale
           but fails to expressly disclose wherein the distance is greater than 20cm. The Office takes the position that the Applicant does not provide criticality to the distance of 20cm over others known in the art and therefore it would have been obvious to reach the claimed dimensions through mere routine experimentation to provide a suitable distance for a user to grip the element. Mere optimization of a value within a well-known workable range and a mere change in dimension does not patentably distinguish an invention over the prior art. Refer to MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
Regarding Claims 50 and 51, Raley teaches the claimed invention as noted above (Refer to Claim 44) wherein the horizontal offset between the first grip element 14 and the axis 34 has a distance (Refer to annotated Fig. 1 below)
    PNG
    media_image3.png
    468
    558
    media_image3.png
    Greyscale
               but fails to expressly disclose wherein the distance is greater than 30 or 40cm. The Office takes the position that the Applicant does not provide criticality to the distance of 30 or 40cm over others known in the art and therefore it would have been obvious to reach the claimed dimensions through mere routine experimentation to provide a suitable distance for a user to grip the element. Mere optimization of a value within a well-known workable range and a mere change in dimension does not patentably distinguish an invention over the prior art. Refer to MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
Allowable Subject Matter
Claims 41, 43, 48, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Raley, Mantooth (US 6503174), and Ochi (US 20100179029) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole including wherein said load providing element is an electrical machine based braking element and in that the electrical load connected to the electrical machine is adjustable since such modification of the weight system of Raley to meet the claimed invention requires more structural modification which could render the device inadequate for its intended use and/or be a reason for hindsight. And/or wherein the axis passing through the first and second end is arranged at an angle of less than 15 degrees to the vertical, wherein a vertical offset between the first and second ends is great than 100cm, 150cm, or 200cm since the vertical offset between the first and second ends is 0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784